/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       June 6, 2014

                                   No. 04-14-00301-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                                    Gerard CORTES,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05707
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of time to File Brief is GRANTED.
The appellant’s brief is due on June 23, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court